432


           OFFICE       OF THE   ATTORNEY    GENERAL    OF TEXAS
                                    AUSTIN



Honomablo K. 0. all
County Attorney
Eefuglo County
amlglo,  Texar
i?esr am                            0p1nlan MO. o-no6
                                    Ret     conatrwtion of H. 8. 678,
                                            49th Laglalatura,> 9.
             We lolcncllad&e raoalpt  of your r~ueat~oi\    an
mlnlon     of tbla dapaotwnt    on the oonatwtlon    oi\ thb bill
ir 3bove mar0m8.




                                             n up by oltlrerm   at ReiuglO




                      While tha lev la not as definite   88 it
     should be I think the laglalatlva  lntant vaa ior all of
     Copsno Bay to be oloaed vast of extended lima     tba full
     length or the Bar, both north ati aouth of aaid oauaeway.
             (1.    .   . .”
                                                                          4x3


Sonorable   K. D. Xall,   cage 2



             Your dlffloulty    aeew to arise      by raa8on o? the
mot    tbat in t+ bill the ~glalatura          -*ed the I?!+? “yeat
of the causevay”, and therefrom it might appear that             the
area wherein fishlog       vaa to be prohibited     vaa that vhlch
ller dlrectlyveat        of ths oauaavay. Seotlon 4 of the Aot,
vhlch la the lamrgenoy elauae,       at8taa    that "The i8ot    tbt
tha Copen0 Ray aeotlon should be oloaed to aow typ88 of
fishing    and the pwaent lav Wee not proparly regulate             the
taiclng of fish from the80 vaten        onatea     an ewrgenny    and
an l~rativa       pub110 naoaaalty    . . . .*.     That alearly    ln-
rllcater to u8 that      it wee the intention     of tha Legiahtw
to oloac the total area or Copeno Bay that lie8 in a veat
3r veaterly    dlrsotlon    Srom the oauaavay.
            We trust   that   the foregoing    fully   anavara   your
ir,quUy.
                                              Your8 vary truly
                                        ATTGRRBY-L           OF TEXAS